This case originated in 1909 in a justice court in Kay county, where the plaintiff secured judgment. The defendant, in September, 1909, appealed to the district court of Kay county, which, on motion of plaintiffs, dismissed the appeal for want of jurisdiction, and this ruling presents the only error which is assigned here.
Since the appeal in this case, it has been determined by the decisions of this court that such an appeal does not lie to the district court, but to the county court. Holcomb v. Chicago,Rock Island   Pacific Railway Co., 27 Okla. 667, 112 P. 1023;Burt v. Thompson, 29 Okla. 6, 115 P. 1016; Farmers' Mill  Elevator Co. v. Lewis, 29 Okla. 245, 116 P. 764; Graham PaperCo. v. Bartlesville Pub. Co., 27 Okla. 781, 117 P. 199. *Page 596 
The judgment of the district court should therefore be affirmed.
By the Court: It is so ordered.
All the Justices concur.